Title: To Alexander Hamilton from Rufus King, 7 May 1802
From: King, Rufus
To: Hamilton, Alexander



secret and Confidential
London May 7th. 1802.
Dear Sir

As I know of no measure from abroad, which is capable of such extensive and injurious effects as the cession of Louisiana and the Floridas to France, it has been a subject of my unremitted solicitude and attention from the moment of our first suspicions concerning it. Its importance was fully and repeatedly developed to the Ministers of this Country before the conclusion of the Preliminaries, and during the negotiation at Amiens; but no explanation was demanded of France, lest it should embarrass the conclusion of Peace.

Mr. Pinkney absurdly enough is offering to purchase the Floridas of Spain, which has already disposed of them. Mr. Livingston can obtain no answer whatever to his repeated Notes upon this subject at Paris; while we learn for a certainty that an Expedition to be commanded by Bernadotte is already preparing in the Ports of France, and will go directly to the Mississippi, unless the bad state of the affairs of St Domingo should alter its destination. In these circumstances I have thought it prudent to ask this Government to explain itself upon this important measure, and I send you in entire confidence copies of my Letter and of the answer which I have received and transmitted to the Department of State.
In Thornton’s last Dispatches, which I have seen, he reports a Conversation between him and the President in which the latter is represented to have said that this cession would inevitably change the political System of the United States in respect to their foreign Relations, inasmuch as it would lead to jealousies irritation and hostility: and, alluding to the north west boundary of the United States, suggested the expediency of an immediate settlement of it by an agreement to close the boundary by taking for that purpose the shortest line between lake superior and any part of the Mississippi.
With sincere regards   I am, Dear sir,   Your obedient servant

Rufus King

